Appeal from order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 4, 2005, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act, which, if committed by an adult, would constitute the crime of trespass in the third degree, and placed him with the Office of Children and Family Services for a period of up to 12 months, unanimously dismissed as moot, without costs.
Appellant’s challenge to the court’s dispositional order is moot, since he has already completed his placement (see Matter of Yuan Tung C., 296 AD2d 323 [2002]). Were we not dismissing the appeal, we would find that the placement was a proper exercise of discretion (see Family Ct Act § 352.2 [2] [a]). Concur—Tom, J.E, Mazzarelli, Andrias, Sweeny and Malone, JJ.